Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 1 of 19 PageID #: 1067




                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

      GE HEALTHCARE BIO-
      SCIENCES AB, GE
      HEALTHCARE BIO-
      SCIENCES CORPORATION,
      and GENERAL ELECTRIC
      COivlPANY

                          Plaintiffs,

               V.                             Civil Action No. 18-1899-CFC

      BIO-RAD LABORATORIES,
      INC.,

                          Defendant. :


John W. Shaw, Nathan R. Hoeschen, SHAW KELLER LLP, Wilmington,
Delaware; Jennifer Sklenar, Ryan N. Nishimoto, ARNOLD & PORTER KAYE
SCHOLER LLP, Los Angeles, California; Jeffrey A. Miller, ARNOLD &
PORTER KAYE SCHOLER LLP, Palo Alto, California; Matthew M. Wolf,
ARNOLD & PORTER KAYE SCHOLERLLP, Washington, District of
Columbia, Counsel for Plaintiffs

Bindu A. Palapura, Alan R. Silverstein, Jennifer Penberthy Buckley, POTTER
ANDERSON & CORROON LLP, Wilmington, Delaware; Kevin P.B. Johnson,
QUINN EMANUEL URQUHART & SULLIVAN, LLP, Redwood Shores,
California; David Bilsker, Felipe Corredor, Andrew E. Naravage, QUINN
EMANUEL URQUHART & SULLIVAN, LLP, San Francisco, California; Anne
S. Toker, QUINN EMANUEL URQUHART & SULLIVAN, LLP, New York,
New York, Counsel for Defendant

                        MEMORANDUM OPINION

May 6, 2019
Wilmington, Delaware
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 2 of 19 PageID #: 1068




                               CONNOLLY, UNITED ST


      Defendant Bio-Rad Laboratories, Inc. ("Bio-Rad") has moved pursuant to 28

U.S.C. § 1404(a) to transfer to the Southern District ofNew York this patent action

filed by Plaintiffs GE Healthcare Bio-Sciences AB ("Bio-Sciences AB"), GE

Healthcare Bio-Sciences Corporation ("Bio-Sciences Corp."), and General Electric

Company ("GE Company") (collectively, "GE"). D.I. 10. In the alternative, Bio-

Rad has moved for transfer to the Northern District of California. Id. For the

reasons discussed below, I will deny Bio-Rad's motion.

I.    Background

      Bio-Rad is a Delaware corporation. D.I. 1 at ,r 6. Bio-Sciences AB, Bio-

Sciences Corp., and GE Company, respectively, are incorporated in Sweden,

Delaware, and New York. Id. at ,r,r 2--4. GE filed this action on November 30,

2018, alleging that Bio-Rad's Next Generation Chromatography ("NGC") system

infringes four patents (the "GE Patents"). Id. at ,r,r 1, 28.

      In 2014, GE filed suit against Bio-Rad in the Southern District of New York,

alleging infringement of a patent related to the GE Patents. D.I. 11 at 1, 4. The

New York action was stayed pending inter partes review of the asserted patent.

D.I. 16 at 4. In December 2018, GE sought to have the stay lifted because PTAB

proceedings regarding the asserted patent had concluded. Id. at 5. On March 18,
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 3 of 19 PageID #: 1069




2019, the New York court ordered that the stay would remain in place pending the

resolution of Bio-Rad's motion to transfer in the instant case. See GE Healthcare

Bio-Sciences AB, et al. v. Bio-Rad Labs., Inc., Case No. 14-7080, D.I. 223 at 6

(S.D.N.Y. Mar. 18, 2019).

II.   Whether the Case May Be Transferred to the Southern District of New
      York

       Section 1404(a) provides that "[t]or the convenience of the parties and

witnesses, in the interests of justice, a district court may transfer any civil action to

any other district or division where it might have been brought." 28 U.S.C. §

1404(a). Under§ 1404(a), an action "might have been brought" in the transferee

forum "only if the plaintiff had an 'unqualified right' to bring the action in the

transferee forum at the time of the commencement of the action." Shutte v. Armco

Steel Corp., 431 F.2d 22, 24 (3d Cir. 1970). "If there is a 'real question' whether a

plaintiff could have commenced the action originally in the transferee forum, it is

evident that [the plaintiff] would not have an unqualified right to bring [its] cause

in the transferee forum." Id (citation omitted). In Shutte, the Third Circuit

considered there to be a "real question" about whether suit could have been

brought in the proposed transferee forum against one of the two defendants moving

for transfer, because although jurisdiction over the defendant was proper under

Missouri's long-arm statute, "the legality of that statute had not been adjudicated,

and there were strong doubts as to its validity." Id.


                                            2
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 4 of 19 PageID #: 1070




      A patent infringement case "may be brought in the judicial district where the

defendant resides, or where the defendant has committed acts of infringement and

has a regular and established place of business." 28 U.S.C. § 1400(b). It is

undisputed that Bio-Rad meets neither of these criteria. Bio-Rad is a Delaware

corporation and therefore resides in Delaware, see TC Heartland LLC v. Kraft

Foods Grp. Brands LLC, 137 S. Ct. 1514, 1521 _(2017); and Bio-Rad does not even

argue that it has a regular and established place of business in New York. Ignoring

§ 1400(b), Bio-Rad argues instead that this action could have been brought in the

Southern District of New York because Bio-Rad has "made clear[] [ ] that it is

waiving and will therefore not raise any improper venue defense in the [Southern

District of New York]." D.I. 11 at 6. But Bio-Rad's post-hoc offer to waive any

objections to venue in New York is irrelevant to the dispositive question under§

1404(a) of whether GE could have sued Bio-Rad in New York when it filed this

lawsuit. Indeed, the Supreme Court expressly rejected Bio-Rad's argument in

Hoffman v. Blaski, 363 U.S. 335 (1960), a case not cited by Bio-Rad in its opening

brief. As the Court held in Hoffman:

                    We do not think the § 1404(a) phrase "where it
             might have been brought" can be interpreted to mean, as
             petitioners' theory would require[], "where it may now
             be rebrought, with defendant's consent."
                    . . . Of course, venue, like jurisdiction over the
             person, may be waived.... But the power of a District
             Court under § 1404(a) to transfer an action to another
             district is made to depend not upon the wish or waiver of

                                         3
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 5 of 19 PageID #: 1071




             the defendant but, rather, upon whether the transferee
             district was one in which the action "might have been
             brought" by the plaintiff.

Id. at 342-44.

      Because § 1400(b) would have precluded GE from bringing this suit against

Bio-Rad in the Southern District of New York, it cannot be said that GE had an

"unqualified right" to bring the suit in that district at the time of the

commencement of this action, and therefore Shutte bars the transfer of this action

to the Southern District of New York.

m.     Whether the Case Should be Transferred to the Northern District of
       California

       It is undisputed that Bio-Rad's principal place of business is in the Northern

District of California and that, therefore, GE could have brought this suit against

Bio-Rad in that district under § 1400(b). As the party seeking transfer, Bio-Rad

has the burden "to establish that a balancing of proper interests weigh[ s] in favor of

the transfer." Shutte, 431 F.2d at 25. This burden is heavy. "[U]nless the balance

of convenience of the parties is strongly in favor of [the] defendant, the plaintiffs

choice of forum should prevail." Id. (emphasis in original) (internal quotation

marks and citation omitted).

       The proper interests to be weighed in deciding whether to transfer a case

under§ 1404(a) are not limited to the three factors recited in the statute (i.e., the

convenience of the parties, the convenience of the witnesses, and the interests of


                                            4
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 6 of 19 PageID #: 1072




justice). Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).

Although there is "no definitive formula or list of the factors to consider" in a

transfer analysis, the court in Jumara identified 12 interests "protected by the

language of§ 1404(a)." Id. Six of those interests are private:

             [ 1] plaintiff's forum preference as manifested in the
             original choice; [2] the defendant's preference; [3]
             whether the claim arose elsewhere; [4] the convenience
             of the parties as indicated by their relative physical and
             financial condition; [5] the convenience of the
             witnesses-but only to the extent that the witnesses may
             actually be unavailable for trial in one of the fora; and [6]
             the location of books and records (similarly limited to the
             extent that the files could not be produced in the
             alternative forum).

Id. (citations omitted). The other six interests are public in nature:

             [7] the enforceability of the judgment; [8] practical
             considerations that could make the trial easy, expeditious,
             or inexpensive; [9] the relative administrative difficulty
             in the two fora resulting from court congestion; [10] the
             local interest in deciding local controversies at home;
             [11] the public policies of the fora; and [12] the
             familiarity of the trial judge with the applicable state law
             in diversity cases.

Id. at 879-80 (citations omitted). As the parties have not identified relevant factors

beyond these 12 interests, I will balance the Jumara factors in deciding whether to

exercise the discretion afforded me by§ 1404(a).




                                           5
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 7 of 19 PageID #: 1073




      1.     Plaintiffs' Forum Preference

      This factor clearly weighs against transfer. Bio-Rad asserts, however, that

GE's forum choice should be "discounted," D.I. 20 at 3, 6; whereas, GE contends

that I should give its forum choice "paramount consideration," D.I. 16 at 14.

      In Shutte, the Third Circuit held that "[i]t is black letter law that a plaintiff's

choice of a proper forum is a paramount consideration in any determination of a

transfer request" brought pursuant to § 1404(a), and that this choice "should not be

lightly disturbed." 431 F .2d at 25 (internal quotation marks and citation omitted).

The parties have not cited and I am not aware of any Third Circuit or United States

Supreme Court case that overruled Shutte. Jumara cited Shutte favorably and

reiterated Shutte's admonition that "the plaintiff's choice of venue should not be

lightly disturbed." Jumara, 55 F.3d at 879 (internal quotation marks and citation

omitted). Thus, I agree with GE that binding Third Circuit law compels me to treat

its forum choice as "a paramount consideration" in the§ 1404(a) balancing

analysis.

      Bio-Rad, however, asks me to ignore Shutte's unambiguous language (and

Jumara' s endorsement of Shutte) and instead "discount" GE's choice because ( 1)

GE sued Bio-Rad in 2014 in the Southern District of New York for infringement of

a patent related to the GE Patents and therefore the District of Delaware is not

GE's original choice of forum, D.I. 11 at 1, 10; (2) GE's only connection to



                                            6
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 8 of 19 PageID #: 1074




Delaware is the fact that Bio-Sciences Corp. is a Delaware corporation, D.I. 20 at

6; and (3) none of the parties have a physical presence in the District, id. at 3, 6.

      First, the District of Delaware is GE's choice of forum for this action. D.I.

16 at 13. I do not find that GE's decision to sue Bio-Rad in the Southern District

of New York over four and a half years ago should discount its current preference

to litigate the present case in the District of Delaware, where, as discussed above,

venue is proper because Bio-Rad is a Delaware corporation.

      Second, I am not persuaded that GE's choice should be "discounted"

because it lacks a physical connection to Delaware. I will instead follow Judge

Stapleton's lead in Burroughs Wellcome Co. v. Giant Food, Inc., 392 F. Supp. 761

(D. Del. 1975). Like Judge Stapleton, I read Shutte's "statement of 'black letter

law' as an across-the-board rule favoring plaintiffs choice of forum." Id. at 763.

As Judge Stapleton explained in rejecting the "home-turf' rule argued by the

defendant in Burroughs:

                 The court's decision in Shutte to give weight to the
           plaintiffs choice of forum is not an application of any of
           the criteria recited in[§ 1404(a)]. Assuming jurisdiction
           and proper venue, weight is given to plaintiffs choice
           because it is plaintiffs choice and a strong showing under
           the statutory criteria in favor of another forum is then
           required as a prerequisite to transfer. One can perhaps
           debate whether plaintiffs choice should be given any
           weight at all in a transfer context, but assuming it is to be
           given some weight in cases where the plaintiff lives in the
           forum state, it is difficult to see why it should not also be
           given weight when the plaintiff lives in [another] state ....

                                            7
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 9 of 19 PageID #: 1075




           [The] plaintiffs contact or lack thereof with the forum
           district will ordinarily be reflected in the 'balance' of
           conveniences, but that contact, per se, is unrelated to
           anything in Shutte, or Section 1404(a).

Id. at 763 n.4.

       I, too, find it difficult to understand why the plaintiffs forum choice in and

of itself merits less weight when the plaintiff has no ties to the selected forum or

when the facts underlying the controversy occurred elsewhere. I do not mean to

suggest that these two latter considerations will not impact the overall transfer

analysis. On the contrary, because these considerations are subsumed and given

weight under Jumara factors 3 (whether the claim arose elsewhere), 4

(convenience of the parties), 5 (convenience of the witnesses), 6 (location of books

and records), 8 (practical considerations that could make the trial easy, expeditious,

or inexpensive), and 10 (the local interest in deciding local controversies at home),

a defendant seeking to transfer a case when neither the plaintiff nor the facts giving

rise to the case have any connection to the selected forum will generally have less

difficulty in meeting its burden to establish that the Jumara factors weigh strongly

in favor of transfer.

       I do not believe that the Federal Circuit's opinion in In re Link_A_Media

Devices Corp., 662 F.3d 1221 (Fed. Cir. 2011) compels a different conclusion. In

Link_A_Media, the Federal Circuit vacated this court's denial of a § 1404(a)

motion to transfer a patent case filed here by a non-United States company. Id. at

                                           8
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 10 of 19 PageID #: 1076




1222. The Federal Circuit held that this court committed a "fundamental error [in]

making [the plaintiffs] choice of forum and the fact of [the defendant's]

incorporation in Delaware effectively dispositive of the transfer inquiry." Id. at

1223. Although the Federal Circuit did not cite Shutte in Link_A_Media, it applied

Third Circuit law and noted that "[t]o be sure, the Third Circuit places significance

on a plaintiff's choice of forum." Id.

      In dicta in Link_A_Media, the court noted that "[w]hen a plaintiff brings its

charges in a venue that is not its home forum, ... that choice of forum is entitled to

less deference." Id. I understand this statement, however, to apply only when the

plaintiff, like the plaintiff in Link_A_Media, is a non-United States company. I

draw this inference because the court cited in support of its statement two Supreme

Court decisions, Sinochem International Co. v. Malaysia International Shipping

Corp., 549 U.S. 422 (2007) and Piper Aircraft Co. v. Reyno, 454 U.S. 235 (1981),

neither of which involved transfer motions brought pursuant to§ 1404(a). Rather,

in both Sinochem and Piper Aircraft, the Supreme Court reviewed dismissals of

actions filed by non-United States plaintiffs based on the common-law forum non

conveniens doctrine. As the Court explained in Piper Aircraft, "1404(a) transfers

are different than dismissals on the ground offorum non conveniens." 454 U.S. at

253. Unlike§ 1404(a), "[t]he common-law doctrine offorum non conveniens has

continuing application [in federal courts] only in cases where the alternative forum



                                          9
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 11 of 19 PageID #: 1077




is abroad, and perhaps in rare instances where a state or territorial court serves

litigational convenience best." Sinochem, 549 U.S. at 430 (second alteration in

original) (internal quotation marks and citation omitted). The doctrine "is designed

in part to help courts avoid conducting complex exercises in comparative law" and

thus enables a district court to dismiss the case where it would be otherwise

"required to untangle problems in conflict of laws, and in law foreign to itself."

Piper Aircraft, 454 U.S. at 251 (internal quotation marks and citation omitted).

Because these concerns about foreign law and comparative law issues are not

implicated by a§ 1404(a) transfer motion in a patent case filed by a domestic

plaintiff, I understand Link_A_Media to say that a plaintiffs forum choice in a

patent case merits "less deference" for§ 1404(a) purposes only if the plaintiff does

not reside in the United States.

      In this case, although Plaintiff Bio-Sciences AB is a Swedish company,

Plaintiffs Bio-Sciences Corp. and GE Company are domestic companies, and

therefore I will follow Shutte and give GE's forum choice paramount consideration

in balancing the Jumara factors.

      2.     Defendant's Forum Preference

      This factor favors transfer.




                                          10
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 12 of 19 PageID #: 1078




      3.     Whether the Claim Arose Elsewhere

      This factor bears only slightly on the transfer analysis. On one hand,

research and development efforts associated with the NGC system occurred in the

Northern District of California. The connection between those efforts and the

Northern District favors transfer. See In re Hoffmann-La Roche, Inc., 587 F .3d

1333, 1338 (Fed. Cir. 2009). On the other hand, patent claims arise wherever the

allegedly-infringing products are sold, Treehouse Avatar LLC v. Valve Corp., 170

F. Supp. 3d 706, 710 (D. Del. 2016) (first citing 35 U.S.C. § 271(a); then citing

Red Wing Shoe Co. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1360 (Fed.

Cir. 1998)), and Bio-Rad acknowledges that it sells its "NGC chromatography

systems nationwide." D.I. 11 at 11. Overall, this factor weighs in favor of

transfer, but only slightly.

       4.    The Convenience of the Parties as Indicated by Their Relative
             Physical and Financial Condition

      This factor is neutral. Bio-Rad, as a multinational company incorporated in

Delaware, can demonstrate "inconvenience" for§ 1404(a) purposes only if it

"prove[s] that litigating in Delaware would pose a unique or unusual burden on

[its] operations." Graphics Props. Holdings Inc. v. Asus Comput. Int 'l, Inc., 964 F.

Supp. 2d 320, 325 (D. Del. 2013) (second alteration in original) (internal quotation

marks and citation omitted); see also ADE Corp. v. KLA-Tencor Corp., 138 F.

Supp. 2d 565,573 (D. Del. 2001) ("[A]bsent some showing of a unique or


                                         11
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 13 of 19 PageID #: 1079




unexpected burden, a company should not be successful in arguing that litigation in

its state of incorporation is inconvenient."). Bio-Rad has not identified any

significant inconvenience-let alone a unique or unusual burden-that it would

encounter as a party in this Court. Bio-Rad is a multinational corporation with

thousands of employees. Its size, financial resources, and status as a Delaware

corporation negate its assertion that it would be inconvenienced by having to

litigate in Delaware. See Smart Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d

718, 731 (D. Del. 2012).

      I do not doubt that the Northern District of California is a more convenient

venue for Bio-Rad. Its headquarters is located within the Northern District, and its

employees who are most knowledgeable about the NGC system work in the

Northern District. D.I. 13 at ,r,r 8-11. But Delaware is more convenient for GE.

D.I. 16 at 16. Although GE must travel regardless of whether the case is litigated

in Delaware or California, two of the plaintiffs, Bio-Sciences Corp. and GE

Company, are headquartered in Massachusetts, which is significantly closer to

Delaware than California. Bio-Sciences AB is in Sweden, which is also closer to

Delaware than California. Therefore, I am persuaded that Delaware is a more

convenient venue for GE.

      Overall, after balancing the convenience of litigating in the Northern District

of California for Bio-Rad with (1) Bio-Rad's status as a Delaware corporation and



                                         12
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 14 of 19 PageID #: 1080




(2) the convenience of litigating in the District of Delaware for GE, I find that this

factor is neutral.

       5.     The Convenience of the Witnesses

       This factor carries weight "only to the extent that the witnesses may actually

be unavailable for trial in one of the fora." Jumara, 55 F.3d at 879; see also Smart

Audio, 910 F. Supp. 2d at 732 (noting that this factor applies only insofar as "a

witness actually will refuse to testify absent a subpoena"). "[W]itnesses who are

employed by a party carry no weight," because "each party is able, indeed,

obligated to procure the attendance of its own employees for trial." Affymetrix,

Inc. v. Synteni, Inc., 28 F. Supp. 2d 192, 203 (D. Del. 1998). In considering this

factor, "the Court should be particularly concerned not to countenance undue

inconvenience to third-party witnesses ... who have no direct connection to the

litigation." Intellectual Ventures I LLC v. Altera Corp., 842 F. Supp. 2d 744, 757

(D. Del. 2012), mandamus denied sub nom. In re Altera Corp., 494 F. App'x 52

(Fed. Cir. 2012).

       By way of a sworn declaration from Melissa Eng, Director of Global HR,

COG and LSG at Bio-Rad, Bio-Rad identifies three former Bio-Rad employees

whom GE sought to depose in the Southern District of New York litigation. D.I.

 13 at 112. Because these former employees are allegedly still located within the

Northern District of California, D.I. 12-1 at Exs. D-F, Bio-Rad argues that these



                                          13
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 15 of 19 PageID #: 1081




witnesses could not be compelled to testify at trial, see Fed. R. Civ. P. 45(c), 1 and

thus, it contends that this case should proceed in the Northern District of California

where the court could compel their attendance at trial. D.I. 11 at 15. Neither Ms.

Eng nor Bio-Rad, however, suggest that anyone from or on behalf of Bio-Rad has

ever discussed with the witnesses whether they would be willing to testify at

trial-in California or in Delaware.

       GE, for its part, argues that this factor should be neutral and explains why it

chose to depose these witnesses in the Southern District of New York litigation.

D .I. 16 at 17. GE offers that it sought to depose two of the witnesses because they

were identified as "having knowledge about the 'design and operation"' of Bio-

Rad's NGC system and asserts that it would not necessarily need to depose these

witnesses in this litigation because Bio-Rad has identified five current Bio-Rad

employees having such knowledge. Id. As for the third witness, GE

acknowledges that it may seek to depose him but argues that it is too early for

either party to know whether such testimony would be introduced at trial. Id. at

 18.



1 Under  Federal Rule of Civil Procedure 45(c), a subpoena may command a person
to attend trial "only as follows: (A) within 100 miles of where the person resides, is
employed, or regularly transacts business in person; or (B) within the state where
the person resides, is employed, or regularly transacts business in person, if the
person (i) is a party or a party's officer; or (ii) is commanded to attend a trial and
would not incur substantial expense."

                                          14
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 16 of 19 PageID #: 1082




      Although Bio-Rad has identified specific witnesses located outside of this

Court's subpoena power, I find that it has failed to show that these witnesses would

refuse to appear in Delaware for trial without a subpoena or even that they would

be necessary witnesses, given GE's explanation for why it sought to depose them

in the Southern District litigation. Therefore, I find that this factor is neutral.

      6.       The Location of Books and Records

      "In patent infringement cases, the bulk of the relevant evidence usually

comes from the accused infringer. Consequently, the place where the defendant's

documents are kept weighs in favor of transfer to that location." In re Genentech,

Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009). Jumara, however, instructs me to give

weight to the location of books and records only "to the extent that the files [and

other documentary evidence] could not be produced in the alternative forum." 55

F.3d at 879.

      In this case, Bio-Rad argues that its "documents and records relating to the

NGC chromatography systems are either located in or maintained from and

accessible at Bio-Rad's California headquarters." D.I. 11 at 15. But Bio-Rad has

not identified any evidence that could not be produced in Delaware; nor has it

shown that the documentary evidence relevant to this action is found exclusively in

the Northern District of California. Given the advances in technology that have

reduced the burdens associated with producing records in a distant district and the



                                           15
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 17 of 19 PageID #: 1083




Third Circuit's instruction in Jumara to focus on whether the records in question

cannot be produced in the competing fora, see Intellectual Ventures, 842 F. Supp.

2d at 758-59, I find that this factor weighs in favor of transfer but I will give the

factor only minimal weight.

      7.     Enforceability of the Judgment

      This factor is neutral, as judgments from this District and the Northern

District of California would be equally enforceable.

      8.     Practical Considerations

      Jumara instructs me to give weight to "practical considerations that could

make the trial easy, expeditious, or inexpensive." 55 F.3d at 879. Given the fact

that many of the witnesses and most of the relevant records are in the N orthem

District of California, I agree with Bio-Rad that the overall cost of trial would

likely be less if the matter were transferred. Although I did not consider issues of

economic cost and logistical convenience with respect to potentially relevant Bio-

Rad employees when I assessed the "witness convenience" factor, it is appropriate

to consider these issues in assessing "practical considerations." See Joao Control

& Monitoring Sys., LLC v. Ford Motor Co., 2013 WL 4496644, at *7 (D. Del.

Aug. 21, 2013); Mite/ Networks Corp. v. Facebook, Inc., 943 F. Supp. 2d 463,

475-76 (D. Del. 2013). But, given the relative size and financial resources ofBio-

Rad, this factor weighs only slightly in favor of transfer.



                                           16
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 18 of 19 PageID #: 1084




       9.    Relative Administrative Difficulty Due to Court Congestion

       The parties contend that this factor is neutral.

       10.   Local Interest in Deciding Local Controversaries at Home

       The local controversy factor is neutral. First, "[p]atent issues do not give

rise to a local controversy or implicate local interests." TriStata Tech., Inc. v.

Emu/gen Labs., Inc., 537 F. Supp. 2d 635, 643 (D. Del. 2008). Second, Bio-Rad's

dispute with GE, which does not reside in California, is not a "local controversy"

in the Northern District. One could fairly conclude that this factor weighs against

transfer because this action involves a dispute between Delaware corporate

citizens; but I will treat this factor as neutral because Bio-Sciences Corp. and Bio-

Rad's Delaware corporate status also bears on the next factor (public policies of

the fora).

       11.   Public Policies of the Fora

       Delaware's public policy encourages Delaware corporations, such as Bio-

Sciences Corp. and Bio-Rad, to resolve their disputes in Delaware courts. Round

Rock Research, LLC v. Dell, Inc., 904 F. Supp. 2d 374,378 (D. Del. 2012). GE

has not cited any countervailing California public policy. Thus, this factor weighs

against transfer. See Intellectual Ventures, 842 F. Supp. 2d at 760; see also In re

Altera Corp., 494 F. App'x at 53 ("[T]he relevant inquiry [in the transfer analysis]




                                           17
Case 1:18-cv-01899-CFC Document 39 Filed 05/06/19 Page 19 of 19 PageID #: 1085




is broad enough to include the Delaware court's interest in resolving disputes

involving its corporate citizens.").

       12.   Familiarity of the Trial Judges with the Applicable State Law in
             Diversity Cases

       GE's claims arise under the federal patent laws. Therefore, the familiarity of

the respective districts with state law is not applicable and this factor is neutral.

                                         ****
       In sum, of the 12 Jumara factors, six are neutral, two weigh against transfer,

and four weigh in favor of transfer. Of the two factors that weigh against transfer,

one is of paramount importance. Of the four factors that weigh in favor of transfer,

three weigh only slightly in favor of transfer and one deserves only minimal

weight. Of the six neutral factors, one actually weighs against transfer, but I have

treated it as neutral because it overlaps with another factor that weighs against

transfer.

       Having considered the factors in their totality and treated GE's choice of this

forum as a paramount consideration, I find that Bio-Rad has failed to demonstrate

that the Jumara factors weigh strongly in favor of transfer, and therefore, I will

deny Bio-Rad's motion to transfer.

       The Court will enter an order consistent with this Memorandum Opinion.




                                           18
